i          i       i                                                                     i        i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00770-CV

                                           Barry D. MINNFEE,
                                                Appellant

                                                      v.

                                           Brad LEXINGTON,
                                                Appellee

                       From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009-CI-14175
                                Honorable Karen Pozza, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: February 3, 2010

DISMISSED FOR LACK OF JURISDICTION

           Appellant has filed a notice of appeal stating that he seeks to appeal the trial court’s order on

a motion to rule for costs. An order that does not dispose of all parties and causes of action is not

final and appealable. See Houston Health Clubs, Inc. v. First Court of Appeals, 722 S.W.2d 692,

693 (Tex. 1986); Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). On

December 30, 2009, we ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. If appellant contended that a final judgment had been signed
                                                                                       04-09-00770-CV

disposing of all parties and causes of action, appellant was ordered to provide this court with a copy

of the final judgment. Although appellant filed a response and a Writ of Injunction to Enjoin for

Lack of Jurisdiction, the information contained therein does not establish that a final judgment has

been signed by the trial court in the underlying cause. Appellant must pursue relief from the trial

court until a final judgment is signed. Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                        PER CURIAM




                                                  -2-